MEMORANDUM **
Jose Isabel Trujillo-Campos appeals the sentence imposed following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). Trujillo-Campos entered into a plea agreement in which he waived his right to appeal or collaterally attack his conviction and sentence. Trujillo-Campos contends that it would be unfair to enforce his appellate waiver, because the district judge erred in finding that the plea was intelligently made and *928that there should be no departure for special factors outside the Sentencing Guidelines heartland. There is no evidence that Trujillo-Campos’s plea was not intelligently made, and he was sentenced consistent with the terms of the plea agreement. Because we conclude that he knowingly waived his appellate rights, we enforce Trujillo-Campos’s waiver and dismiss the appeal for lack of jurisdiction. United States v. Nguyen, 285 F.3d 1179, 1183 (9th Cir.2000).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.